DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    RICHARD KELLEY and UNIVERSAL PROPERTY & CASUALTY
                  INSURANCE COMPANY,
                        Appellants,

                                    v.

                        WALLACE MCKENNA,
                             Appellee.

                              No. 4D18-771

                               [May 9, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE14-
004398 (09).

  Elizabeth K. Russo and Paulo R. Lima of Russo Appellate Firm, P.A.,
Miami, and Walton Lantaff Schroeder & Carson, LLP, Fort Lauderdale, for
appellants.

  Ben Murphey of Lawlor White & Murphey, LLP, Fort Lauderdale, and
Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.